Exhibit 10.3

﻿

LOAN GUARANTY AGREEMENT 

﻿

This Loan Guaranty Agreement (“Guaranty”), dated as of this 3rd day
of September,  2020, is made by Green Plains Inc., an Iowa corporation
(“Guarantor”), to and for the benefit of MetLife Real Estate Lending LLC, a
Delaware limited liability company, its successors and assigns (“Lender”).

﻿

RECITALS

﻿

A. Green Plains Wood River LLC, a Delaware limited liability company, and Green
Plains Shenandoah LLC, a Delaware limited liability company (together,
“Borrowers”), have applied for a loan from Lender in the principal amount of
Seventy-Five Million and 00/100 Dollars ($75,000,000.00) (“Loan”), to be
evidenced by a Secured Promissory Note made by Borrowers to Lender dated as of
even date herewith (“Note”).

﻿

B. The Loan will be secured be certain real property and related personal
property situated in Shenandoah, Iowa and Wood River, Nebraska, and more
particularly described in that certain Mortgage Deed of Trust, Security
Agreement, Assignment of Leases and Rents and Fixture Filing dated as of even
date herewith executed by Borrowers for the benefit of Lender (collectively, the
“Security Instruments”).

﻿

C. The purpose of this Guaranty is to serve as an inducement to Lender to fund
the Loan to Borrowers; and, in reliance on this Guaranty, Lender has entered or
will enter into a loan agreement and other collateral instruments with Borrowers
with respect to the Loan.

﻿

AGREEMENT

﻿

1. This Guaranty is entered into for the benefit of Lender and is made as a
condition precedent to Lender entering into a loan and collateral instruments
with Borrowers with respect to the Loan and is made as a condition precedent to
the advance of loan proceeds to Borrowers thereunder.

﻿

2. Guarantor hereby unconditionally and irrevocably guarantees to Lender the
prompt payment when due of any and all indebtedness or other sums which are at
any time due or owed to Lender by Borrowers or payable by Borrowers or which
would have been payable by Borrowers to Lender, but for the operation of law,
under the Note or the other Loan Documents, as defined below. Guarantor further
hereby unconditionally guarantees to Lender the prompt performance by Borrowers
under or pursuant to that Loan Agreement of even date between Borrowers and
Lender, the Security Instruments, the Note, the Unsecured Indemnity Agreement
and any other instrument related to or evidencing or securing the Loan (all of
which are collectively referred to as “Loan Documents”). Guarantor’s liability
under this Guaranty is in addition to and does not limit Guarantor’s
indebtedness, liabilities and obligations under the Unsecured Indemnity
Agreement.





 

LOAN GUARANTY AGREEMENT

Page 1 of 9

 

--------------------------------------------------------------------------------

 

﻿

3. Lender may make, alter, cancel, release, modify, amend, subordinate, extend,
renew and otherwise change the Loan or any of the Loan Documents or any of the
security therefor and deal with Borrowers as Lender may elect, including,
without limitation, amending, modifying or otherwise changing the terms and
provisions of the Loan or any of the Loan Documents, and Lender may make any
extension of time for any of the Loan Documents, and Lender may make any
extension of time for performance required with respect to the Loan or under or
pursuant to any of the Loan Documents, whether prior to or after maturity,
without in any way diminishing, releasing or discharging any liability of
Guarantor hereunder. Such liability of Guarantor shall also not be diminished,
released or discharged to any extent whatsoever by: (a) the release of Borrowers
from the performance or observance of any of the agreement, covenants, terms,
provisions or conditions contained in any of the Loan Documents by operation of
law or otherwise, whether made with or without notice to Guarantor; (b) the fact
that Borrowers may or may not be personally liable, under all or any of the Loan
Documents, to pay any money judgment; (c) any act done, suffered or left undone
by Lender or Borrowers relating to the Loan, any of the Loan Documents, this
Guaranty or any other instrument or thing including, without limitation, any
delay on the part of Lender in exercising any right, power or privilege under
any of the Loan Documents, this Guaranty or any other instrument or document
executed by Borrowers, any other obligor or guarantor relating to the Loan, any
failure to give any notices of acceptance, default or otherwise, the execution
of any guaranty by any person, corporation, partnership or other entity relating
to the Loan, the Loan Documents or otherwise, or the existence, nonexistence,
exercise or non-exercise of any rights, powers, privileges or remedies Lender
may now or hereafter have against any property, collateral, person, corporation,
partnership or other entity; or (d) any sale, assignment, pledge, surrender,
compromise, release, renewal, extension, exchange, or other hypothecation of any
kind of this Guaranty, all or any part of the Loan, all or any part of the
security or collateral given to secure the loan, or all or any part of the Loan
Documents. In addition, the liability of Guarantor under this Guaranty shall not
be affected in any way by the failure or invalidity of, or any defect in, the
Loan Documents or any security or collateral given to secure the Loan or any
part thereof.

﻿

4. Guarantor hereby (a) waives presentment, demand, protest and notice of
acceptance, demand, protest and nonpayment; (b) waives any and all claims or
defenses relating to lack of diligence or delays in collection or enforcement,
or any other indulgence or forbearance whatsoever with respect to any and all
obligations relating to the Loan or Loan Documents; (c) waives notice of
acceptance hereof by Lender; (d) waives notice of any and all advances made
under the Loan or Loan Documents; (e) agrees that other, all or any part of the
security for the Loan may be impaired, released or subordinated by Lender,
including, without limitation, all or any part of the property or security,
without affecting the right of Lender hereunder, and Guarantor waives notice
thereof; (f) in any action or proceeding to recover repayment of the Loan or
realization of the security therefore, waives any defense or right that resort
must first be had to other security or to any other person; and (g) waives any
defense, right, or claim that Lender’s foreclosure of security for the Loan
discharged or satisfied the obligations secured thereby.

﻿



 

LOAN GUARANTY AGREEMENT

Page 2 of 9

 

--------------------------------------------------------------------------------

 

5. Guarantor agrees to cause Borrowers to maintain and preserve the
enforceability of the Loan Documents as the same may be modified, varied,
terminated, released, amended, extended or otherwise changed and will not permit
Borrowers to take or to fail to take any action of any kind which might result
in a defense, or be the basis for a claim that Guarantor has a defense, to
Guarantor’s liability, duties or obligations hereunder. Guarantor further agrees
to indemnify Lender against any loss, cost or expense, including reasonable
attorneys’ fees, by reason of the assertion by Borrowers  of any defense to
Borrowers’ liability, duties or obligations under the Loan Documents or the
assertion by Guarantor of any defense to Guarantor’s liability, duties or
obligations hereunder which defense is based upon any action or inaction of
Borrowers or Lender. Guarantor waives any right or claim of right to cause a
marshaling of assets or of any collateral held by Lender at any time or in any
particular order, or to cause Lender to proceed against Borrowers or
Guarantor. Guarantor agrees that any payments required to be made by Guarantor
hereunder shall become due on demand in accordance with the terms hereof
immediately upon the happening of a default and the expiration of any grace
period under any of the Loan Documents. Guarantor expressly waives and
relinquishes all rights and remedies accorded by applicable law to a guarantor,
including, without limitation, any extension of time conferred by any law now or
hereafter in effect, any requirement of notice or acceptance of this Guaranty or
any other notices to which Guarantor may now or hereafter be entitled, to the
extent any such waivers and relinquishments are permitted by applicable
law. Guarantor hereby waives any of guarantor’s rights of subrogation,
contribution, indemnity and reimbursement from or against Borrowers.

﻿

6. The liability, duties and obligations of Guarantor hereunder shall continue
until Borrowers have paid Lender all sums due under the Loan.

﻿

7. Upon any default by Borrowers relating to the Loan or under the Loan
Documents, Lender at its option may proceed directly and at once against
Guarantor to collect the full amount of Guarantor’s liability hereunder, or any
portion thereof, without first proceeding against any person, corporation,
partnership or other entity, or foreclosing upon or otherwise selling or
disposing of any collateral which may have been received or retained as security
for the Loan or any part thereof, and without proceeding against any other
guarantor, if any.

﻿

8. Guarantor agrees, in addition to the liability above assumed, to forthwith
reimburse Lender for all costs and expenses, including reasonable attorneys’
fees, which Lender may incur in any effort to collect the Loan, any arbitration,
any trial court litigation and any appeal(s), or in the enforcement of any of
the Loan Documents or any term, agreement, covenant, provision, obligation or
duty thereof, or in the enforcement of this Guaranty or any term, agreement,
covenant, provision, obligation or duty hereunder.

﻿

9. Guarantor shall remain liable with respect to the Loan or any part thereof
whether or not a recovery upon the same may have been barred by any statute of
limitations or laches. In the event of any proceeding by or against Borrowers or
any other obligor to Lender on the Loan or any part thereof for composition or
extension or reorganization under any provisions of the Bankruptcy Code, or for
any other bankruptcy, insolvency or receivership proceeding, Guarantor expressly
waives



 

LOAN GUARANTY AGREEMENT

Page 3 of 9

 

--------------------------------------------------------------------------------

 

any extension of the obligations of this Guaranty under any provisions of such
Code or any laws or rules applicable to any such proceeding, and hereby agrees
that Lender may proceed immediately to collect any amounts due under the terms
of this Guaranty. In addition to principal, interest, fees, and charges normally
due on the Loan, such amounts shall include but shall not be limited to
post-petition interest and attorney’s fees even if the Borrowers’ obligation to
pay the same has ceased to exist by operation of law.

﻿

10. All  written notices and demands given by the Lender to the Borrowers shall
also be given to the Guarantor, mailed postage prepaid to the last address of
Guarantor known to Lender; provided, however, that any such mailing shall not
waive any rights of Lender, and any waiver, expressed or implied, by Lender, of
any breach or default hereunder, or of any covenant hereof, shall not be, or be
construed to be, a waiver of any subsequent breach of a like or other covenant
hereof, or any subsequent default.

﻿

11. All stipulations, obligations, liabilities and undertakings hereunder shall
be binding upon Guarantor, Guarantor’s successors and assigns, and shall inure
to Lender’s benefit and to the benefit of Lender’s successors and assigns, and
to the benefit of each and every holder of any of the Loan Documents and to the
benefit of anyone claiming title to any collateral sold by Lender pursuant to
any rights, powers and privileges it now has or hereafter may possess.

﻿

12. Lender at its option shall have the right to join Borrowers and Guarantor in
any action or proceeding commenced by Lender pursuant to any rights, powers and
privileges Lender now has or hereafter may possess.

﻿

13. Any right to payment from, or any obligation of Borrowers, now or hereafter
held by or owed to Guarantor, is hereby subordinated to the Loan and any part
thereof as owed to Lender. Any such right to payment or obligation of Borrowers
to Guarantor, if Lender so requests, shall be collected, enforced and received
by Guarantor as trustee for Lender and be paid over to Lender on account of the
Loan, but without reducing or affecting in any manner the liability, duties or
obligations of Guarantor under the other provisions of this Guaranty.

﻿

14. If any payment by Guarantor to Lender under this Guaranty is held to
constitute a preference under any applicable bankruptcy laws, or if under
applicable bankruptcy, insolvency, reorganization, fraudulent transfer,
moratorium or other similar laws of general application with respect to
creditors, Lender is required to refund part or all of any payment by Guarantor
or pay the amount thereof to any other party, such payment to Lender shall not
constitute a release from any liability hereunder, and Guarantor’s liability
hereunder shall be reinstated to such extent. This Guaranty shall continue to be
effective, or reinstated, as the case may be, if at any time payment, or any
part hereof due under the Loan, is rescinded or must otherwise be restored or
returned by Lender upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any of the Borrowers, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, Borrowers or any substantial part of its property, or otherwise,
all as though such payments had not been made.





 

LOAN GUARANTY AGREEMENT

Page 4 of 9

 

--------------------------------------------------------------------------------

 

﻿

15. Guarantor hereby represents and warrants to Lender that (a) Guarantor is a
corporation duly formed and validly existing under the laws of the State of
Iowa, and is qualified to transact business in each jurisdiction as may be
necessary for it to conduct its business, (b) it is in compliance with each of
the covenants set forth in the Loan Agreement, all of which are reaffirmed
herein, (c) Guarantor is currently, and at all times from and after the date of
this Agreement has been, informed of the financial condition of Borrowers and of
all other circumstances which a diligent inquiry would reveal and which bear
upon the risk of nonpayment or nonperformance of the Loan or the Loan Documents,
and (d) Guarantor has read and understands the terms of the Loan Agreement, the
Unsecured Indemnity Agreement and the other Loan Documents. Guarantor hereby
makes and confirms to and for the benefit of Lender each of the representations
and warranties of Borrowers set forth in the Loan Agreement.

﻿

16. During the term of the Loan, Guarantor shall submit to Lender (i) as soon as
practicable and in any event within 90 days after the end of each fiscal year of
Guarantor, the audited consolidated and consolidating balance sheet and related
consolidated and consolidating statements of earnings, equity and cash flows of
the Guarantor as of the end of and for such year for the Guarantor, setting
forth in comparative form the corresponding figures of the previous fiscal year,
all in reasonable detail, prepared in conformity with GAAP applied on a basis
consistent with that of previous years (except as otherwise stated therein or in
the notes thereto). The Guarantor’s financial statements must be audited by and
accompanied by a report or opinion of independent certified public accountants,
selected by the Guarantor stating that such financial statements present fairly
the consolidated (and consolidating) financial condition and results of
operations and cash flows of the Guarantor in accordance with GAAP consistently
applied (except for changes with which such accountants concur) and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards; (ii) as soon
as practicable and in any event within 45 days after the end of each quarter of
Guarantor, the company prepared consolidated balance sheet and related
consolidated statements of earnings, equity and cash flows of the Guarantor as
of the end of and for such quarter, setting forth in each case in comparative
form the corresponding figures of the previous fiscal year, all in reasonable
detail, prepared in conformity with GAAP applied on a basis consistent with that
of previous quarter (except as otherwise stated therein or in the notes
thereto).

17. Concurrently with the financial statements delivered pursuant to section 16
above, a written compliance statement of the accountants that have
audited/reviewed such financial statements that they have obtained no knowledge
of a  default under this Guaranty or event which, with notice or lapse of time
or both, would become a default or, if such accountants have obtained knowledge
of any default or event, they will disclose in such statement the default and/or
such event or events and the nature and status thereof; and such additional
information as may be required under the terms of the Loan Agreement.

18. During the term of the Guaranty,  the Guarantor will:





 

LOAN GUARANTY AGREEMENT

Page 5 of 9

 

--------------------------------------------------------------------------------

 

pay and discharge promptly all taxes, assessments and governmental charges or
levies imposed upon them, its income or profits or its property before the same
will become in default, as well as all lawful claims and liabilities of any kind
(including claims and liabilities for labor, materials and supplies) which, if
unpaid, might by law become a Lien upon its property; provided,  however, that
Guarantor will not be required to pay any such tax, assessment, charge, levy or
claim if the amount, applicability or validity thereof will currently be
contested in good faith by appropriate proceedings and if Guarantor will have
set aside on its books reserves in respect thereof (segregated to the extent
required by GAAP) deemed adequate in the opinion of Guarantor’s management;

subject to Section 18(a), do all things necessary to preserve and keep in full
force and effect its legal existence, rights (charter and statutory) and
franchises as may be necessary or desirable in order to operate each Facility
and to conduct any business; and

 maintain and keep all of its properties used or useful in the conduct of their
respective business in good condition, repair and working order and supplied
with all necessary equipment and make all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as may be necessary so
that the business carried on in connection therewith may be properly conducted
at all times consistent with established business practices and prior operating
history, provided however, that nothing in this Section 18 will prevent
Guarantor from discontinuing the operation of any of its properties if such
discontinuance is, in the judgment of Guarantor, and consistent with industry
standards operationally or fiscally prudent in the conduct of its business.

19. Any default by the Guarantor shall exist and be continuing (after any
applicable grace or notice period), with respect to any other borrowing
agreements (which aggregate principal amount is in excess of $25,000,000) of
Guarantor and which will cause such indebtedness to be declared to be due and
payable prior to its stated maturity or constitutes a failure to pay the
principal of, or interest on, such indebtedness when due and payable at its
stated maturity, shall constitute an event of default under this Guaranty.

20. This Guaranty contains the sole and entire understanding and agreement of
the parties hereto with respect to its subject matter, notwithstanding any prior
negotiations, discussions, commitments, representations, agreements or
understandings. This Guaranty cannot be terminated or otherwise amended, changed
or modified except by written instrument signed by the parties to be bound.

﻿

21. Any notices to be provided under this Guaranty shall be in writing and shall
be effective when either delivered in person or, if mailed, shall be deemed
effective on the second day after deposited as registered or certified mail,
postage prepaid, addressed to the parties at the following addresses:

﻿

﻿

﻿

﻿

 



 

LOAN GUARANTY AGREEMENT

Page 6 of 9

 

--------------------------------------------------------------------------------

 

If to Lender

MetLife Real Estate Lending LLC

﻿

c/o MetLife Investment Management, LLC

﻿

10801 Mastin Blvd., Suite 700

﻿

Overland Park, Kansas 66210

﻿

Attn:  Director, Food & Agribusiness Group

﻿

 

If to Guarantor:

Green Plains Inc.

﻿

1811 Aksarben Drive

﻿

Omaha, NE 68106

﻿

Attn: Michelle Mapes, Chief Legal & Administration Officer

﻿

22. This Guaranty has been submitted to the scrutiny of all parties hereto and
shall be given a fair and reasonable interpretation in accordance with the words
hereof, without consideration or weight being given to its having been drafted
by any party hereto or its counsel.

﻿

23. It is not the intent of the parties hereto to violate the laws of the State
of Iowa or any other jurisdiction which would in any way affect any debts,
duties, obligations or liabilities or Guarantor hereunder, including, without
limitation, any such laws relating to usury. If for any reason this Guaranty
does violate any such laws or is not fully enforceable in accordance with the
terms and provisions hereof, it shall nevertheless be limited or construed to
comply with such laws and shall be enforceable to the extent permitted by law.

﻿

24. This Guaranty shall be construed in accordance with, and governed by, the
laws of the State of Iowa.

﻿

25. Consent to Jurisdiction and Waiver of Jury Trial.  GUARANTOR AND LENDER
HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE ANY CLAIM TO ASSERT THAT THE LAW OF
ANY OTHER JURISDICTION GOVERNS THE GUARANTY AND OTHER LOAN DOCUMENTS, AND THE
GUARANTY AND OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF IOWA, EXCEPT THAT AT ALL TIMES THE
PROVISONS FOR THE CREATION, PERFECTION AND ENFORCEMENT OF THE LIENS AND SECURITY
INTERESTS CREATED PURSUANT THERETO AND ALL OF THE OBLIGATIONS ARISING HEREUNDER
OR THEREUNDER. GUARANTOR AND LENDER HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION RELATING TO THE LOAN DOCUMENTS.  GUARANTOR AND LENDER, TO THE FULLEST
EXTENT PERMITTED BY LAW, HEREBY KNOWINGLY, INTENTIONALLY AND VOLUNTARILY, WITH
AND UPON THE ADVICE OF COMPETENT COUNSEL, (A) SUBMIT TO PERSONAL JURISDICTION IN
THE STATE OF IOWA OVER ANY SUIT, ACTION OR PROCEEDING BY ANY PERSON ARISING FROM
OR RELATING TO THIS AGREEMENT, (B) AGREE THAT ANY SUCH ACTION, SUIT OR
PROCEEDING MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF IOWA, (C) SUBMIT TO THE JURISDICTION AND VENUE OF
SUCH COURTS AND WAIVE ANY



 

LOAN GUARANTY AGREEMENT

Page 7 of 9

 

--------------------------------------------------------------------------------

 

ARGUMENT THAT VENUE IN SUCH FORUMS IS NOT CONVENIENT, AND (D) AGREE THAT THEY
WILL NOT BRING ANY ACTION, SUIT OR PROCEEDING IN ANY OTHER FORUM

﻿

﻿

[Remainder of page intentionally left blank. Signature page to follow.]





 

LOAN GUARANTY AGREEMENT

Page 8 of 9

 

--------------------------------------------------------------------------------

 



﻿

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

GUARANTOR:

﻿

Green Plains Inc.

an Iowa corporation

﻿

﻿

﻿

﻿

 

By:

/s/ Patrich Simpkins

Name:

Patrich Simpkins

Title:

Chief Financial Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

[Signature page to Loan Guaranty Agreement]

﻿

﻿



 

LOAN GUARANTY AGREEMENT

Page 9 of 9

 

--------------------------------------------------------------------------------